

117 S853 IS: Wise Investment in Children Act of 2021
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 853IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Casey (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Child Nutrition Act of 1966 to increase the age of eligibility for children to receive benefits under the special supplemental nutrition program for women, infants, and children, and for other purposes.1.Short titleThis Act may be cited as the Wise Investment in Children Act of 2021 or the WIC Act of 2021.2.Age of eligibility for children under the special supplemental nutrition program(a)Definition of childSection 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) is amended—(1)in subsection (b), by striking paragraph (2) and inserting the following:(2)ChildThe term child means—(A)a person who has attained their first birthday but has not yet attained their fifth birthday; and(B)for purposes of subsection (d)(3)(A)(iii)(II), a person who has attained their first birthday but has not yet attained their sixth birthday.;(2)in subsection (e)(4)(A), by striking up to age 5; and(3)in subsection (f)(7)(D)(i), by striking under the age of 5.(b)CertificationSection 17(d)(3)(A)(iii) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)(iii)) is amended—(1)by striking A State and inserting the following:(I)In generalA State; and(2)by adding at the end the following:(II)5-year-old children(aa)In generalSubject to a waiver under clause (vi), not later than October 1, 2026, a State shall certify a participant child who has had a fifth birthday but has not yet attained their sixth birthday, during the period that ends on the earlier of—(AA)the sixth birthday of the child; and(BB)the first date on which the child attends full day kindergarten.(bb)RequirementsEach State that certifies a child under item (aa) shall—(AA)ensure that the participant child receives required health and nutrition assessments; and(BB)establish a system to determine the first date on which a participant child attends full day kindergarten..(c)Conforming amendmentSection 1902(a)(53)(A) of the Social Security Act (42 U.S.C. 1396a(a)(53)(A)) is amended by striking below the age of 5 and inserting (as defined in that section).3.Certification of infants(a)Definition of infantSection 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)) is amended by striking paragraph (5) and inserting the following:(5)InfantThe term infant means—(A)a person under 1 year of age; and(B)for purposes of subsection (d), a person under 2 years of age..(b)CertificationSection 17(d)(3)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)) is amended by adding at the end the following:(iv)Infants(I)In generalSubject to a waiver under clause (vi), not later than October 1, 2026, a State shall certify an infant for a period of not more than 2 years.(II)AssessmentsIn certifying an infant under subclause (I), a State shall ensure that the infant receives required health and nutrition assessments..4.Extension of postpartum period(a)Breastfeeding women(1)Definition of breastfeeding womanSection 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)) is amended by striking paragraph (1) and inserting the following:(1)Breastfeeding womanThe term breastfeeding woman means—(A)a woman who is not more than 1 year postpartum and is breastfeeding the infant of the woman; and(B)for purposes of subsection (d), a woman who is not more than 2 years postpartum and is breastfeeding the infant of the woman..(2)CertificationSection 17(d)(3)(A)(ii) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)(ii)) is amended by striking 1 year and all that follows through earlier and inserting not more than 2 years postpartum.(b)Postpartum women(1)Definition of postpartum womanSection 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)) is amended by striking paragraph (10) and inserting the following:(10)Postpartum womanThe term postpartum woman means—(A)a woman up to 6 months after termination of pregnancy; and(B)for purposes of subsection (d), a woman up to 2 years after termination of pregnancy..(2)CertificationSection 17(d)(3)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)) (as amended by section 3(b)) is amended by adding at the end the following:(v)Postpartum womenSubject to a waiver under clause (vi), not later than October 1, 2026, a State shall certify a postpartum woman for a period of up to 2 years after the termination of pregnancy of the postpartum woman..5.Waiver for certificationSection 17(d)(3)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)) (as amended by section 4(b)(2)) is amended—(1)in clause (i), by striking clause (ii) and inserting this subparagraph; and(2)by adding at the end the following:(vi)Waiver(I)In generalThe Secretary may grant a waiver to a State agency, on request, that waives the certification deadline requirement described in clause (iii), (iv), or (v). (II)Specific dateA State agency requesting a waiver under subclause (I) shall specify a date by which the State agency anticipates that it will implement the certification requirement under clause (iii), (iv), or (v) for which it seeks a waiver. (III)Eligibility for waiverTo be eligible for a waiver under subclause (I), a State agency shall demonstrate to the satisfaction of the Secretary 1 or more of the following:(aa)There are unusual technological barriers to implementation.(bb)Operational costs are not affordable within the nutrition services and administration grant of the State agency.(cc)It is in the best interest of the program for the Secretary to grant the waiver..